DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driver (a nonce term) that vibrates…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in lines 14 thru 17 the following is limitation is unclear: “wherein the first diaphragm has a first hole to which no check valve is attached, at a portion that coincides with an axis orthogonal to a center of the first diaphragm and a center of the second diaphragm when viewed in a direction in which the axis extends”. Specifically, the orientation and the location of the holes is not clearly understood. The claim sets forth the axis orthogonal to the center, which seems to be an axis in the plane parallel to or coplanar with the diaphragms, but does not specify where along the axis the hole is located. Further, it is unclear if the orientation of the hole is being set forth as orthogonal to the center axis. It is also unclear if the axis is supposed to be orthogonal to both the first and the second diaphragms. Lastly, 
Claims 3, 8 and 16 are vague and indefinite because it is unclear if the plurality of holes are at/on the circumference; and, further it is unclear if “the axis” is the same axis as set forth in claim 1.
	In claims 5, 17-19 there is no antecedent basis for the “holes” in line 3.
	Claims 6 and 20 are vague and indefinite because in claim 6 there is no antecedent basis for “the axis at a center” in line 4; and, in the last line it is unclear which axis is being referred to. Claim 20 is similarly confusing.
	Claim 15 is vague and indefinite because it is unclear what is meant by and what the scope of a “fluid control device” is. It is noted that a pump is already broadly considered to be a fluid control device.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rensburg (WO 2010/139916, cited by the applicant).
	Rensberg discloses a fluid control device in the form of a pump in Fig. 5 having a first diaphragm 17, a second diaphragm 64, a circumferential wall 14, 19 connecting the first and second diaphragms, a driver 20, 68 which drives the diaphragms in flexure mode to cause pressure fluctuations, a plurality of first holes 15 located around the circumference, and a second hole 16 having a check valve 46. The second hole 16 is in the second diaphragm 64 (cl. 2).
	With regards to claim 5 there are no other holes.
	With regards to claim 11, and the wherein setting forth that standing waves maybe be created it is noted that a “whereby”/wherein clause that merely states the result of the limitations in the claims adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001). In this case the Rensberg reference discloses all the claimed structural limitations and is capable of operation as claimed.
	
1, 2, 3, 5 11, 12 and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al (WO 2017/061349, cited by the applicant).
	Tanaka discloses a fluid control device (cl. 15) in the form of a pump (claim 1) in Fig. 3 having a first diaphragm 47, a second diaphragm 45, a circumferential wall 46 connecting the first and second diaphragms, a driver 48 which drives the diaphragms in flexure mode to cause pressure fluctuations, a first hole 57 located around the circumference, and a plurality of second holes 55 having a check valve 44. The second hole(s) 55 is in the second diaphragm 45 (cl. 2).
	With regards to claims 3 and 16-18, Fig. 2 shows the holes 55 arranged in what is a circular pattern radially away from the center axis.
	With regards to claim 5 there are no other holes.
	With regards to claim 11, and the wherein setting forth that standing waves maybe be created it is noted that a “whereby”/wherein clause that merely states the result of the limitations in the claims adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001). In this case the Rensberg reference discloses all the claimed structural limitations and is capable of operation as claimed.
	With regards to claim 12 as shown in Fig. 2 the elements have a circular profile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensberg.
	As set forth above Rensberg discloses the invention substantially as claimed including a plate-shaped first piezoelectric device 20 and a second piezoelectric device 68 having a through hole 16 but does not disclose that the piezoelectric devices are bonded to the diaphragms. The examiner gives Official Notice that it is well-known to .

Allowable Subject Matter
Claims 4, 6-10, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor make obvious a diaphragm pump as claimed where the opening area of the first hole is greater than a sum of the opening areas of the plurality of second holes (claim 4 and 19 dependent therefrom), or that there is a third hole which does not have a check valve in an area closer to an outer side from the axis at a center than an area including the second hole when viewed in the direction in which the axis extends (claims 6 and 20, and claims 7-10 which depend from claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al and Paasche disclose reciprocating diaphragm pumps.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


CGF
September 10, 2021